EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Each of the undersigned hereby certifies, in his capacity as an officer of Reading International, Inc. (the “Company”), for purposes of 18 U.S.C.Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: · The Quarterly Report of the Company on Form 10-Q for the period ended March 31, 2009 as filed with the Securities and Exchange Commission fully complies with the requirements of Section 13(a) and 15(d), as applicable, of the Securities Exchange Act of 1934; and · The information contained in such report fairly presents, in all material respects, the financial condition and results of operation of the Company. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Dated:May 6, 2010 /s/ James J. Cotter Name:James J. Cotter Title:Chief Executive Officer /s/ Andrzej Matyczynski Name:Andrzej Matyczynski Title:Chief Financial Officer
